DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 11 recites the following limitations: “pressing a plurality of projections being formed on a lateral surface of the mold against the irregular reflection surface”; this is unclear. These limitations suggest that the projections are being formed on the surface of the mold as it rotates which is not correct.
Furthermore, the use of the world “mold” is deceiving. A mold is usually interpreted to be an element in which an object is place inside of and projections inside the mold form the shape of the object. The “mold” shown in applicant’s drawings are actually rollers not molds
It is suggested the limitation be amended to recite:  “pressing a plurality of projections roller against the irregular reflection surface”. Appropriate correction is required.
Claim 12 is rejected because of its dependence on claim 11.
---------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinkai et al (WIPO Pub. No. 2012/153963).
Regarding Claim 1, Shinkai discloses, at least in figures 49 and a light-guide plate unit (70/40) comprising: a light-guide plate (70, pg. 26, line 2)  comprising an incident surface (10A points to it in figure 35) on which light from a light source (20, pg.26, 2nd paragraph, line 3) is incident, an emitting surface (1A points to it in fig. 35, it is the top in fig. 49) from which light being incident on the incident surface is emitted, and a back surface of the emitting surface (bottom of 70 in fig. 49), the emitting surface being substantially orthogonal to the incident surface (see fig. 35); 
an adhesive layer (pg. 27, 3rd paragraph)being provided on a substantially entire surface of the back surface (line 2); and an irregular reflection plate (40, fig. 49, pg.27, 3rd paragraph) being bonded to the back surface via the adhesive layer (3rd para. Pg. 27) and comprising an irregular reflection surface (see fig. 49) facing the light-guide plate (70), wherein the irregular reflection surface reflects and scatters a part of the light being incident on the incident surface (it is a reflector end of 1st para. Pg. 27), wherein the irregular reflection plate (40) comprises a plurality of apertures (40a), on the irregular reflection surface, being formed by either one or both of a plurality of recesses   rd major paragraph, pg. 27, point like adhesion)(pg. 4, last paragraph discloses that adhesion means with an adhesive that is not shown in the figures).
Regarding Claim 8. Shinkai discloses¨ A liquid crystal display apparatus (pg.31, half way down) at least comprising: the light-guide plate (70) unit ; a light source (20) being arranged so as to face the incident surface (10A) of the light-guide plate (70); and a liquid crystal display panel (210, fig. 68, pg. 31, halfway down) to display an image using light emitted from the emitting surface, the liquid crystal display panel being arranged so as to face the emitting surface of the light-guide plate (70)(pg. 31, half way down. See fig. 68).  
Regarding Claim 9. Shinkai discloses: a method for manufacturing light-guide plate (70) unit, the method comprising: preparing a light-guide plate (70) comprising an incident surface (10A) on which light from a light source (20) is to be incident, an emitting surface (top of 70) from which light being incident on the incident surface (10A) is to be emitted, and a back surface (bottom) of the emitting surface; and an irregular reflection plate (40) comprising an irregular reflection surface to reflect and scatter light (pg. 27, reflection involves some scattering. Also see pg. 23, next to last paragraph, reflector 40has function including scattering); 
providing an adhesive layer on the back surface (page 27, 3rd para. ); and bonding  the irregular reflection plate (40) onto the back surface via the adhesive layer (pg.27, 3rd para.) with the irregular reflection surface facing the light-guide plate (70)(see fig. 49), wherein in preparing of the irregular reflection plate (40), a plurality of apertures 
Regarding Claim 14, Shinkai discloses in figure 49: wherein each one of the plurality of apertures (40A) is formed by a bottomed recess.  
Regarding Claim 15, Shinkai discloses: wherein the irregular reflection plate (40) is formed using a foamed plastic (pg. 12, line 2, foamed PET).  
Regarding Claim 16, Shinkai discloses in figure 49: wherein the irregular Page 4 of 8Attorney Docket No.: US83232 reflection plate (40) is spaced from the adhesive layer at the plurality of apertures (40A)(the apexes hold it away).  
Regarding Claim 17, Shinkai discloses in figure 49: wherein the plurality of apertures (40A) is formed by forming bottomed recesses in the irregular reflection plate (40)(they all have bottoms. The claim doesn’t recite flat bottoms).  
Regarding Claim 18, Shinkai discloses in figure 49: wherein a hard plate-like member (it is a plate), being formed using a foamed plastic (pg.12, line 2, foamed PET), is prepared as the irregular reflection plate (40).
-------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai (963).
Regarding Claim 2, Shinkai fails to disclose: wherein a ratio of an area of the portion other than the plurality of apertures on the irregular reflection surface to an area of the irregular reflection surface is greater than or equal to 0.5 and less than or equal to 0.7.  
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed ratio in the device of Shinkai, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233 and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215
Regarding Claim 3, Shinkai fails to disclose: wherein an arithmetic average roughness (Ra) of the irregular reflection surface is greater than or equal to 50 µm and less than or equal to 100 µm.  
However, applicant has not shown in the specification how providing a roughness as claimed produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a roughness as claimed on the reflection surface of Shinkai, as a matter of obvious design choice.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkai (963) in view of Large et al (US PG Pub. No. 2017/0212303).
Regarding Claim 6, Shinkai fails to disclose: wherein a refractive index of the adhesive layer is higher than a refractive index of the light-guide plate.  
Large teaches in paragraph [0021] adhering a reflector sheet (318) to a light guide(310) and paragraph [0022] teaches that the refractive index of the adhesive is higher than the light guide.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select an adhesive material  in the device of Shinkai to attach the reflector and light guide wherein the refractive index of the adhesive is higher than the light guide, as taught by Large,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkai (963) in view of Zhang (Chinese Pub. No. CN108227066, US equivalent PG Pub. No. 2019/0204499 used for clarity purposes).
Regarding Claim 7, Shinkai fails to disclose: wherein a thickness of the adhesive layer is greater than or equal to 0.1 mm and less than or equal to 0.5 mm.  
Zhang teaches in paragraph [0039] attaching a reflector plate (4) to the bottom of a light guide (101) with an adhesive layer .2mm thick.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try an adhesive layer in the device of Shinkai, .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkai (963) in view of Liao (US PG Pub. No. 2001/0040650).
Regarding Claim 11, Shankar fails to disclose: wherein forming the plurality of apertures (40A) comprises, while rotating a circular cylinder-shaped mold, pressing a plurality of projections being formed on a lateral surface of the mold against the irregular reflection surface.  
Liao teaches using a roller to impress protruding elements into a back-light plate.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the method of Liao for the reflector plate of Shankar, since applying a known technique to a known device ready for improvement yields predictable results (MPEP 2143 1D).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkai (963) in view of Jansen et al (US PG Pub. No. 2018/0329135).
 Regarding Claim 13, Shinkai fails to disclose: wherein in the irregular reflection surface, the portion other than the plurality of apertures (40A) reflects and scatters the light being incident on the incident surface (10A).  
Jansen teaches a reflector (120) on the face of a light guide plate wherein the reflector has grooves (apertures) and scattering particles (other than the plurality of apertures) in the reflective layer (¶ [0042]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add scattering particles to the portions of the .
----------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 4-5, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is also rejected above because of its dependency on claim 11.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 4, and specifically comprising the limitation of “wherein the apertures are formed in the irregular reflection plate at a density being lower the farther away from than closer to the incident surface” including the remaining limitations.
Examiner Note: The limitation above is contrary to that taught in the Prior Art. The Prior Art teaches that such a configuration would create a non-uniform illumination pattern and would not be obvious to do.
Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “wherein an area of each of the apertures is smaller the farther away from than closer to the incident surface” including the remaining limitations. (“than closer to” is not necessary)

Saruwatari (Japanese Pub. No. 2014/209,465) in figure 3, appears to show a density and size that decreases away from the incident surface. However, in this configuration there are 2 light sources, one at each end and the light incident side for the left light source is on the left side and vice, versa for the right source. Therefore, there is still an increase in size and density moving away from each light incident surface.
Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 10, and specifically comprising the limitation of “the plurality of projections being formed on a surface of a mold in a tapered shape; and, in forming of the plurality of apertures , a size of each one of the plurality of apertures is adjusted by adjusting a force to press the plurality of projections against the irregular reflection surface” including the remaining limitations.
	 Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “wherein in preparing of the irregular reflection plate, an irregular reflection plate collection plate comprising a plurality of the irregular reflection plates being arranged with a predetermined pitch is prepared, and the plurality of apertures is continuously formed for the plurality of the irregular reflection plates being arranged in the irregular reflection plate collection plate using, as the circular cylinder-shaped mold, a circular cylinder-shaped mold having a length being substantially equal to the predetermined pitch as a peripheral length of a cross section being orthogonal to a direction of a central axis” including the remaining limitations.
---------------------------------------------------------------------------------------------------------------
	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879